Citation Nr: 1107229	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-47 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right, above the knee, 
amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2008, a statement of the 
case was issued in October 2009, and a substantive appeal was 
received in November 2009.  A videoconference hearing was held 
before the undersigned acting Veterans Law Judge of the Board in 
December 2010, with the Veteran testifying from the Las Vegas, 
Nevada RO.   

The issue of VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for right above knee amputation has been 
raised by the record in May 2007 and on the record at the 
December 2010 hearing, but has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed secondary service connection for his 
right above the knee amputation.  In December 2010 testimony, he 
indicated that his amputation is due to his service-connected 
right knee lateral meniscectomy residuals with degenerative joint 
disease.  However, the RO has only provided him with VCAA notice 
regarding direct service connection.  Accordingly, remand is 
required to ensure proper VCAA notice.  

The Veteran has also claimed direct service connection for his 
right above knee amputation.  He asserted in May 2007 that he 
felt that his blood clot that caused his above knee amputation 
goes back to 1960 when he injured his right knee.  There was a VA 
examination in December 2007 to attempt to comply with VA's duty 
to assist.  However, the examiner did not address the matter of 
direct service connection.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the claimant sustained an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 
(2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  

Here, there is evidence of a right knee injury in service that 
may be related to a right above the knee amputation.  Therefore, 
an opinion addressing this matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the criteria for 
secondary service connection for right 
above knee amputation.

2.  Thereafter, obtain an addendum opinion 
from the examiner who conducted the 
December 2007 examination.  If the examiner 
is not available, obtain an opinion from 
another medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to 
report for another examination as a matter 
of course, if it is not found to be 
necessary.  The claims folder must be made 
available to and reviewed by the 
reviewer/examiner. 

The examiner/reviewer must provide an 
opinion with reasons as to whether it is at 
least as likely as not (a probability of at 
least 50 percent) that the Veteran's 
current right above knee amputation 
directly resulted from the in-service right 
knee injury.  The examiner must also 
provide an opinion with reasons as to 
whether it is at least as likely as not 
that the Veteran's right above knee 
amputation disability was caused or 
aggravated by his service-connected right 
lateral meniscectomy residuals with 
degenerative joint disease.  

3.  Thereafter, readjudicate the remanded 
claim, considering any additional evidence 
added to the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



